Jackson, Justice.
1. There are many reasons why this injunction should not have been granted. There is no doubt that a valid mechanic’s lien was about to sell property covered by it; and that complainant sought to enjoin the sale as the holder of a younger lien on the interest of a lessee in the property, who bargained with the lessors to have certain work finished, with notice, too, in the junior creditor, of the prior lien made by the lessors. To state this fact is enough, in our view of it, to adjudicate the case. It would be strange if the sale ought to stop, when the senior lien is-valid and regularly foreclosed, and when the junior had no-lien except on the interest of the lessee of the property,, and when that interest had terminated.
2. But suppose it were doubtful which lien ought to be preferred, both would be transferred to the fund raised from the sale, and each would take out of the fund what each ought to have. To- reply to this, no allegation is made or arises from the pleadings or affidavit, except that from the condition of the times the property would not sell for its full value. That is no reason why it should not be sold for what it will bring to pay a debt justly due, reduced to-judgment and proceeding under final process.
3. Some point is made that the trustees, who hold the fee and made the first lien, assented indirectly, at least, to the second made by their lessee. This is overwhelmingly denied by answer and affidavit; but if true it could make-no difference. It would make the case then of a younger lien brying to stop an older one from making its money without showing that it was invalid for any reason, legal or equitable, aad there should be no interference with the regular process of the courts of law in such a case..
*369Besides, the facts of the ease show a preponderance of testimony for defendants where disputed at all, and enough of them are without any conflict to settle the case on purely equitable grounds in their favor.
Judgment reversed.